DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43, 51-72, 74 and 75 are pending.
Claims 51-70 have been withdrawn.
Claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43, 71, 72, 74 and 75 are under examination.

35 USC § 112 rejections maintained 

The rejections of claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43 and 71, 72, 74 and 75 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are maintained. 
Applicant argues that support for the claim amendments directed to breast cancer are found for example in paragraphs [0098] and [00102], while support for the claim amendments directed to ovarian cancer is found for example in paragraph [0206] (Example 2). Applicant argues that these paragraphs, in view of paragraph [0083] which discloses administering Globo H conjugates to the patient at least three times,
provide support for a therapeutic treatment regimen that include administration of at least three doses of the Globo H-KLH glycoconjugate vaccine (OBI-822) to patients. 
Applicant’s arguments have been considered but are not persuasive.


In the international , randomized , double blind , and placebo - controlled Phase II / III trial ( NCT01516307) , patients with metastatic breast cancer who had <2 events of progressive disease (PD) , and who achieved at least stable disease ( SD ) after 21 anticancer regimen are randomized 2 : 1 to receive subcutaneous OBI 822 (30 µg Globo H ) / OBI - 821 ( 100 µg ) or control ( PBS ) , in combination with low - dose cyclophosphamide ( 300 mg / mº ) on Weeks 1 , 2 , 3 , 5 , 9 , 13 , 17 , 25 , 37 , or until PD.

Paragraph 98 recites

The international , randomized, double - blind , and placebo - controlled Phase II / III trial ( NCT01516307) consists of 9 injections of OBI - 822 in a 41 - week treatment period, a disease progression follow – up period of up to 2 years from randomization , and a survival follow - up period of up to 5 years . A total of 349 previously
treated women with histologically or cytologically confirmed metastatic BC are randomly assigned ( 2 : 1) to treatment with subcutaneous OBI - 822 (30 µg Globo H ) / OB1 – 821 (100 µg) or control ( PBS ) , in combination with low – dose cyclophosphamide ( 300 mg / m² ).

Paragraph 205 recites

Method : This was an open labeled , Phase II trial in women who had not progressed after having received cytoreductive surgery followed by platinum - based chemo
therapy for newly diagnosed stage II epithelial ovarian or fallopian tube cancer.


Paragraph 206 recites

For subjects who participate to receive the treat ment , OBI - 822 ( 30 mcg Globo H ) / OBI - 821 ( 100 mcg ) , were given subcutaneously on the Weeks 1 , 2 , 3 , 4 , 12 , 20 , 28 , 36 , 44 , and 52.

 
Thus, the only dose of OBI-822 is 30 µg from a Phase II / III trial (NCT01516307) and a Phase II trial in which breast cancer patients and ovarian cancer patients, respectively, were injected 9 times with 30 µg of OBI-822. Claims 1 is drawn to a 
method for treating a breast cancer or an ovarian cancer comprising administering to a human subject in need thereof a therapeutically effective dose of a Globo H-KLH (Keyhole limpet hemocyanin) glycoconjugate vaccine more than three times; wherein the Globo H-KLH glycoconjugate vaccine is OBI-822; and wherein the therapeutically effective dose is less than 100 μg. There is no support in the Specification as filed for 


35 USC § 103 rejections maintained 
The rejections of 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43, 71, 72, 74 and 75 under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014/107652, published 10 July 2014, IDS) in view of Yu et al (WO2015/159118, published 22 October 2015, IDS, Yu 15), Yu et al ( WO 2016/044326, published 24 March 2016, IDS, Yu 16) are maintained.
Lee disclose a method for treating breast cancer comprising administering a Globo-H-KLH glycoconjugate along with OBI-821 using different treatment regimens (paragraphs 17, 28, 46,51, 57-64; Examples 2-4). Lee disclose that vaccines can also be administered with other conventional therapy such as chemotherapy, targeted therapy or antibodies targeting the tumor associated carbohydrate antigen for cancer treatment, either simultaneously or sequentially (page 25, lines 10-13).
Lee does not disclose a therapeutically effective dose of the Globo H compound OBI-822 less than 100 ug in combination with one or more of the listed anti-proliferative agents.
Yu 15 disclose the structure of OB-822 and dosages for administration (paragraphs 51, 52, 112, 175-186). Yu discloses that therapeutically effective compositions of Globo-H therapeutic composition comprise .10 µg/kg to about .75 µg/kg which would be 62 to 465 µg for an average woman at least one dose (136 pounds; 62 kilograms) (Id). Yu disclose that the therapeutic composition may be given in 4 doses (paragraph 184). Yu further disclose that OBI 822 may be used to treat breast cancer (Id). Yu disclose that the globo H composition may be administered with the adjuvant OBI-821 (paragraphs 455, 148, 160). Yu 15 also disclose that anti-proliferative drugs may be administered along with the globo H compositions and lists bevacizumab as an 
Yu 16 disclose the structure of OB-822 and dosages for administration (paragraphs 120, 192-197). Yu discloses does of 10-250 µg (Id). Yu further disclose that OBI 822 may be used to treat breast cancer (paragraphs 204, 206). Yu disclose that the globo H composition may be administered with the adjuvant OBI-821 (paragraph 173).
One of ordinary skill in the art would have been motivated to apply Yu 15 and Yu 16’s treatment of breast cancer with OBI-822 to Lee’s method of treating breast cancer with a Globo H-KLH conjugate along with OBI-821 because Lee, Yu 15 and Yu 16 all involve the administration of a Globo H-KLH conjugate along with the adjuvant OBI-821 to treat breast cancer. It would have been prima facie obvious to combine Lee’s method of treating breast cancer with a  Globo H-KLH conjugate along with OBI-821 Yu 15 and Yu 16’s treatment of breast cancer with OBI-82to have a method for treating a breast cancer comprising administering the Globo H-KLH immunoconjugate OBI-822, the saponin OBI-821 and the anti-proliferative agent, bevacizumab.

Applicant argues that in contrast to the Examiner's allegations that said wherein clause is simply the intended results of a claimed process step, the recited "wherein" clause in claim 75 is limiting as it is material to patentability and expressed the inventive and unexpected aspect of the claimed invention - the ability of the recited therapeutic regimen to induce/enhance an immune response and to treat and/or improve overall
survival and/or progression free survival of a human subject afflicted with a breast cancer or an ovarian cancer. Applicant argues that the clauses indicated specific effectiveness parameters that must be met. 
Applicant argues that the instant claims are directed to a method of treating and/or enhancing immune response(s) targeting breast cancer by administering more
than three doses of a therapeutically effective Globo H-KLH glycoconjugate vaccine, wherein the therapeutically effective dose of the Globo H-KLH glycoconjugate vaccine is less than 100 μg; and wherein the Globo H-KLH glycoconjugate vaccine is OBI-822. Applicant argues that as discussed previously with regards to the example encompassed by this therapeutic regimen, even though administration of (OBI-822/OBI-
	Applicant arguments have been considered but are not persuasive.  The claimed wherein clauses “wherein the human subject administered with the therapeutically effective dose of the Globo H-KLH glycoconjugate vaccine or the pharmaceutically effective amount of the Globo H-KLH glycoconjugate vaccine has the overall survival (OS) at least 10% higher than a control group at 20 months since date of randomization or at least 30% higher than the control group at 32 months since date of randomization”, 
“whereby the administration results in an immune response induced by the Globo H-KLH glycoconjugate vaccine”,  and “wherein the Globo H-KLH glycoconjugate vaccine further performs one or more of the following actions: (a) induces Antibody-Dependent Cellular Cytotoxicity (ADCC) and Complement- Dependent Cytotoxicity (CDC) to kill solid tumors; (b) induces an anti-Globo series antigens-specific IgM/IgG immune response; (c) traps Globo series antigens-ceramide shedding from tumor cells thereby blocking translin-associated factor X (TRAX)-dependent angiogenesis; (d) induces anti- Globo series antigens antibodies to block Globo series antigens—ceramide induced Notch I-dependent immunosuppression thereby enhancing T cell proliferation and cytokine production; (e) induces apoptosis of tumor cells state results from the administration of less than 100 µg of OBI-822 more than three times to a breast cancer or an ovarian cancer patient. As discussed above, the art discloses the administration of less than 100 µg of OBI-822 more than three times to a breast cancer or an ovarian cancer patient. Furthermore, as discussed previously, the interpretive “wherein” clause is not considered to further limit when clause states a characterization or conclusion of the results of the active method steps recited in the claims.
	In response to Applicant’s argument that they surprisingly found that the administration actually successfully developed a Globo H specific IgG response in certain patients and that PFS was improved in patients who received all nine injections-
 
In addition, Applicant argues that mouse vaccine models are capable of accurately predicting immunogenicity results in humans, especially when specific regimens are considered. In fact, the state of the art is that "[c]omparison of immune responses and correlates of protection with a given antigen show widely variable results between animals and humans, even when protective immunity against challenge with the same pathogen can be studied", and therefore "considerable prudence is required when using and extrapolating results" (see Human Vaccines 4:3, 246-250; 2008). Applicant argues that one of ordinary skill in the art being aware of such concerns regarding animal vs human vaccination results, would not consider it possible to predictively arrive at the unexpected results previously discussed, based on the cited teachings of Lee, Yu and Yu.
In response, animal models are routinely used to identify immunogenicity of glycoproteins in humans. Furthermore, it does not appear that Human Vaccines 4:3, 246-250; 2008 has been made of record. 
In addition, Yu 16 discloses does of 10-250 µg of OBI-822 while Yu 15 disclose that the OBI-822 therapeutic composition may be given in 4 doses. Thus, the amount of OBI-822 from Yu 16 overlaps the amount presently claimed while the number of OBI-822 administrations of Yu 15 is within the claimed number of administrations of OBI-822 Prior art is presumed to be operable/enabling MPEP 2121.  The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  Furthermore, MPEP 2121, part III states


Applicant is reminded that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, absent objective evidence, give the overlapping amounts of OBI-822 and administration regimens of OBI-822 from Yu 16 and Yu 15, it would have been obvious to  administer less than 100 μg of OBI-822 more than three times to treat a human breast cancer or ovarian cancer patient. 

Applicant also argues that the Specification demonstrates unexpected results and that limitations are recited in the dependent claims consistent with the demonstrated unexpected results.
In response, as previously discussed, the specification disclose that patients with metastatic breast cancer who had < 2 events of progressive disease (PD), and who achieved at least stable disease (SD) after >1 anticancer regimen are randomized 2:1 to receive subcutaneous OBI-822 (30  µg Globo H)/OBI-821 (100 µg or control (PBS), in combination with low-dose cyclophosphamide (300 mg/m.sup.2) on Weeks 1, 2, 3, 5, 9, 13, 17, 25, 37  (paragraph 98). The specification further disclose that PFS and interim OS were significantly improved in patients who developed an immune response to the vaccine. These sub-group data are used to design a definitive Phase III trial. Thus, the 
The unexpected results described by Applicant is not commensurate in scope with the breadth of the claims as currently presented.  The claims recite 
administering to a human subject in need thereof a therapeutically effective dose of a Globo H-KLH glycoconjugate vaccine by a route more than three times, wherein the Globo H-KLH glycoconjugate vaccine is OBI-822; and wherein the therapeutically effective dose is less than 100 μg. Thus, the claimed therapeutic regimen is broader than what was disclosed for the clinical trial and does not include the adjuvant OBI-821 or cyclophosphamide.

Summary
Claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43, 71, 72, 74 and 75 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MARK HALVORSON/Primary Examiner, Art Unit 1642